 TRAILBACK, INC.527Trailback,Inc.'andHospital and Service EmployeesUnion,Local 399, Service Employees InternationalUnion,AFL-CIO,'Petitioner.Case 21-RC-14169November 19, 1975DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Minoru N.Hayashi. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirector for Region 21 issued an order transferringthis case to the Board for decision. Thereafter, theEmployer and the Petitioner filed briefs in support oftheir respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer operates Trailback Lodge, aprivate,nonprofit, residential treatment facilitywhose function is the care and treatment of emotion-ally disturbed adolescents with drug related prob-lems.The Employer, is licensed by the State ofCalifornia as a skilled nursing facility and provides24-hour skilled nursing care and medical, psychiatric,psychological,,and social work services for itsresidents. The Employer is licensed for 50 beds, and,at the time of the hearing, 40 beds were in operation.Approximately 80 to, 85 percent of the residents areplaced in the facility by either probation departmentsor welfare departments.Every resident or patient who is admitted isrequired to be diagnosed by a licensed physician asrequiring the services provided by the Employer. Thephysician is responsible for developing a treatmentplan and for providing the attendant medicalservices.The physician is required to review thetreatment plan at least monthly and must make adischarge when appropriate. The medical directorcomes to the facility 3 ^ or 4 days a week and providesfor the physical care and supervises the emotionalcare of the residents as required. He provides' theserviceson a fee-for-service basis. In addition,licensed clinical psychologists and psychiatrists areavailable on a regularly, scheduled basis to provideservices as part of the treatment. Three registeredstaff nurses are employed to provide nursing servicesto the residents; these include the director of nurses,who works full time, and two part-time nurses.Nursing care is provided for a total of 76 hours perweek.Trailback Lodge is composed of one single-storybuilding which is divided into four wings. Each winghouses from 8 to 12 residents, and the number ofchild care counselors, including the wing director,totals 3 or 4 per wing. Counselors work on a three-shiftbasis and care is provided 24 hours a day, 7days a week. The child care counselors function assurrogate parents for the residents and supervise thedaily living situation of all wing residents and theirinvolvement and participation in school, social, andrecreational events. They are responsible for carryingout a written treatment plan for each resident. Thetreatment philosophy of the Employer recognizesthat all of the behavior of the residents is in someway an indication of their feelings. In their day-to-day interaction with residents, the counselors areexpected to help the resident explore his behavior inlight of whatever his internal feelings are, and to tryto develop more appropriate behavior in response tothese feelings.The average stay for a resident isapproximately 6 months, and before a resident isdischarged, it is required that a physician sign adischarge order.The Employer's gross revenue for the fiscal yearending June 30, 1974, was approximately $802,000.The two major sources of funds were $357,000classified as tuition fees from governmental agenciesand a $417,000 grant from the Department of Health,Education and Welfare. For the fiscal year endingJune 1975, the Employer estimated that tuition feesfrom governmental agencies would be approximately$400,000 and the HEW grant would be $632,000. TheEmployer also stated that, just prior to the hearing, itwas verbally informed that the HEW grant would beeliminated.During fiscal 1974, the Employer pur-chased approximately $10,000 worth of suppliesdirectly from suppliers located outside the State ofCalifornia, and estimated'that a maximum of $30,000might have been spent! for goods that could haveoriginated from outside the State of California.The Employer contends,inter alia,that it is not a"health care institution"within the meaning ofSection2(14)of the Act and that under thejurisdictional standards, and guidelines set forth in1The namesof the' Employer andthe Petitioner appear as amended at221NLRB No. 107the hearing. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDMing Quong Children's Center,210NLRB 899(1974),2 the Board should decline jurisdiction. Underthe facts in- this case we find that the type ofoperation maintained by the Employer here clearlyfallswithin the definition of a health care institution.Inasmuchas the Employer's gross annual incomeclearly exceeds the $250,000 jurisdictional standardwhich we have established for,inter alia,the type ofhealth care institution involved herein,3 we find thatthe impact of the Employer's operation on commerceis sufficient to warrant assertion of jurisdiction hereinand it will effectuate the purpose of the Act to do so.2.The parties stipulated, and we, find, that thePetitioner is a labor organization within the meaningof Section 2(5) of the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of, the Act.4.With respect to the appropriate unit, thePetitioner seekstwo units as follows:Unit A. All maintenance assistants, mainte-nance supervisors,housekeepers,custodians,cooks, head cooks, a.m. supervisors, p.m. supervi-sors, night supervisors, wing directors, child carecounselors, and drug abuse project assistantsemployed by the Employer at its facility locatedat 4151 Fountain Street, Long Beach, California,excluding all other employees, office clericalemployees, guards and supervisors as defined inthe Act.Unit B. All registered nurses, excluding thenursing director and all other employees, guardsand supervisors as defined in the Act.The Employer, however, contends that the mainte-nance supervisor, head cook, wing directors, a.m.supervisors, p.m. supervisors, night supervisors, anddrug abuse project assistant are supervisors andshould be excluded from any unit found appropri-ate.4 The Employer would also include in unit A thevolunteer coordinator-activities director. Finally, theEmployer contends that the registered nurses areprofessional and should be excluded from any unit.With respect to the status of wing directors andfloor supervisors, we have heretofore noted that thefacility is divided into four wings and that 24-hour2Member Fanning would have asserted jurisdiction inMing Quong, a,California nonprofit corporation to help emotionally troubled children, ashe viewed the business aspects of that facility as akin to those of nursinghomes and other related facilities over which the Board has in the pastasserted jurisdiction.3 SeeEast Oakland Community Health Alliance, Inc.,218 NLRB No. 193(1975) (Member Fanning concurring in part and dissenting in part).4The parties stipulated that the administrator,program director,nursingdirector,socialwork director,and research director are supervisors. Theparties further stipulated that the assistant research director and after-carecare is provided. Each wing has two or threecounselors and a wing director assigned to it. Thereis also a floor supervisor for each of the, three shifts,i.e., the a.m., p.m., and night shifts.5As previously stated, the child care counselor actsas a surrogate parent. For example, the counselormay start off by getting the child out of bed andgetting his hygiene and dress attended to. He is thenresponsible for getting the child off to school or to dochores or see that the child is engaged in meaningfulactivityduring the day in accordance with thetreatmentplan.The child care counselor alsocounsels the residents throughout the day. The wingdirectorparticipates in these same activities toimplement the treatment program. The formerprogram director testified that approximately 75percent of the wing director's daily time was spentdirectlywith the residents, and the remaining 25percentwas spent coordinating the activities ofresidents and staff and doing' paperwork. There is noevidence that wing directors have authority to hire,fire,discipline,assignwork, authorize- overtime,transfer,promote, or effectively recommend thesame .6 It appears from the record that the programdirectorhas the responsibility for these duties.Furthermore, during most shifts there was only singlecoverage of each wing, that is, either a counselor or awing director would be working alone. On only a fewshiftswould there be both a wing director and acounselor on duty. From the above, we conclude thatwing directors are not supervisors within the mean-ing of the Act and we shall include them in the unit.The floor supervisors spend approximately halftheir time working with the residents and engaging insuch activities as counseling or recreational activity.The floor supervisor has the responsibility to covetall four wings and to coordinate the operations. Thefloor supervisor is responsible for getting people on abackup list when a counselor or a wing director callsin sick, but he has no authority to require anyone toreport in. In the event that sufficient staff is notavailable, the floor supervisor is responsible forassigning staff to various duties in implementing theprogram. The record does not indicate what thisentails.The floor supervisor also has the responsibili-ty of scheduling staff. However, thereis noevidencethat the floor supervisor hires, fires, disciplines,promotes, or effectively recommends the' same.supervisor be excluded from the unitas they haveno communityof interestwith the employees in any appropriate unit5During thenight shift,when the residents are asleep,only twoemployees are assigned to cover all four wings.One of these two isdesignatedthe nightsupervisor6The Employersubmitted a form containingan evaluation of acounselorby a wing director. The Employersubmitted no other evaluationsby a wing directorand, indeed, the formerprogram director testified that itwas his responsibility to prepare the evaluations. TRAILBACK, INC.Moreover, it appears that counselors and wingdirectors regularly and frequently substitute for thefloor supervisors. In view of the absence of anyspecificexamplesof supervisory authority,weconclude that the a.m., p.m., and night supervisorsare employees rather than supervisors and we shallinclude them in the unit.The Employer contends, contrary to the Petitioner,that the maintenance supervisor should be excludedasa supervisor. In support of its position, theEmployer relies on the job description which states,inter alia,that the maintenance supervisor has theresponsibility of supervising his assistants. However,John F. Robinson, who served as acting administra-tor from February 1974 until April 15, 1975, testifiedthat although there were a total of three or fourmaintenance assistants employed during that time,there was only one part-time assistant employed atany one point in time. The maintenance supervisor isresponsible for overallmaintenance of the lodgefacility and grounds including landscaping, care, andrepair of the buildings. The maintenance supervisorspends 75 percent of his time engaging in physicalwork and works with his assistant the remainder ofthe time. Robinson testified that the maintenancesupervisor sends his assistant out to do most of thelandscaping jobs. The maintenance supervisor has noauthority to hire, fire, discipline, promote, or effec-tively recommend the same with respect to hisassistant, as those functions were performed by theadministrator.Thus, although-it appears that themaintenance supervisor assigns work to his assistant,there is no indication that the assignments involvedare anything but routine, and this factor standingalonedoesnot establish that the maintenancesupervisor is indeed a supervisor within the meaningof the Act. Accordingly, he is included in the unit.The Employer seeks, to exclude the head cook,contending that he is a supervisor. The head cook,various times during the day and although theirhours overlap, the cook, as well as relief cook, worksalone regularly. Except for the generalization in thejob description- that the head cook supervises thecook, there is no evidence that the head cook everexercised any supervisory authority. Accordingly, heis included in the unit.The Employer would exclude the drug abuseproject assistant as a supervisor. This person overseesthe peer treatment program which involves only529residents.No employee reports to him and there isno evidence of any supervisory indicia with respectto this position. Therefore, the drug abuse projectassistant is included in the unit.The Petitioner would exclude, whereas the Em-ployerwould include, the volunteer coordinator-activities director. The Petitioner contends that thisperson lacks a community of interest because sheworks in the administrative area of the facility, worksfrom 9 a.m. to 6 p.m., and earns approximately $200amonth more than the child care workers. Therecord reveals that the volunteer coordinator-activitydirector coordinates the volunteer program andcommunicates with staff members regarding jobsthat can be carried out by volunteers. She also planstheweekly schedule of activities on a day-to-daybasis.We find that she has a sufficient community ofinterest and she is included in the unit.At the hearing, the Employer objected to the unitof all registered nurses on the basis that it would callfor an election in a unit of one person. The recordreveals that this unit would include two regular part-time registered nurses and is therefore an appropriateunit.Accordingly, upon the entire record and for theaforementioned reasons, we shall direct electionsamong employees in the two units which we find tobe appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:Unit A. All maintenance assistants, mainte-nance supervisors,housekeepers,custodians,cooks, head cooks, a.m. supervisors, p.m. supervi-sors, night supervisors, wing directors, child carecounselors,drug abuse project assistant andvolunteercoordinator-activitiesdirectorsem-ployed by the Employer at its facility located at4151Fountain Street, Long Beach, California,excluding all other employees, office clericalemployees, guards and supervisors as defined inthe Act.Unit B. All registered nurses employed by theEmployer at its facility located at 4151 FountainStreet,Long Beach, California, excluding thenursing director and all other employees, guardsand supervisors as defined in the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]